       Case 2:18-cv-03203-HRH Document 1 Filed 10/08/18 Page 1 of 9




 1    Elizabeth D. Tate, SBA # 32659
     2953 North 48th Street
 2
     Phoenix, AZ 85018-7749
 3   Phone: (602) 670-4653
 4   Fax: (602) 595-5959
     E-mail: attorneyelizabethtate@yahoo.com
 5
     Attorney for Plaintiff, William Kopta
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
10                            DISTRICT OF ARIZONA
11
       William Kopta
12                               Plaintiff,        Case #
13
                 V                                COMPLAINT AND DEMAND FOR
14
                                                  JURY TRIAL
15    Ken Ellegard – Peoria, Inc.,
16
17    Defendant.
18
19
20
           Plaintiff William Kopta by and through Elizabeth D. Tate, his

21   undersigned counsel of record, and submits this Complaint for relief and
22
     Demand for Jury Trial pursuant to Federal Rules of Civil Procedure
23
24   (“FRCP”), Rules 3, 7(a)1, 8(a), and 38(a, b).

25                           1. Plaintiff’s Three Claims
26
        1. Disability Discrimination in violation of the ADA, 42 U.S.C. 12112
27                                            1
28
     Case 2:18-cv-03203-HRH Document 1 Filed 10/08/18 Page 2 of 9




 1   2. Failure to Accommodate in violation of the ADA, 42 U.S.C. 12112

 2      (5)(A)
 3
     3. Retaliation in violation of ADA, 42 U.S.C. 12203
 4
 5                  2. The Parties Jurisdiction and Venue

 6   4. The Plaintiff, William Kopta “Kopta” and has been always material to
 7
        this Complaint, an adult resident of Maricopa County, Arizona.
 8
 9   5. Always material to this Complaint Kopta has suffered from the
10      disabilities of bone spurs, sciatica and joint disorders.
11
     6. Always material to this Complaint, Kopta has been:
12
13      (A) An employee of Ken Ellegard – Peoria, Inc. d/b/a Arrowhead
14
             Honda. “Ken Ellegard – Peoria, Inc. ” as that term is used in 42
15
             U.S.C. 12111(8) and 42 U.S.C. 12112 (a).
16
17      (B) A qualified individual under the ADA substantially limited in one
18
             or more of his major life activities of walking and moving. Kopta
19
             has a record of such impairments and is regarded as having
20
21           such impairments.
22
        (D) Able to perform his job with or without an accommodation.
23
24
     7. Defendant Ken Ellegard – Peoria, Inc.      has been always material to

25      this Complaint:
26
        (A) a for-profit corporation
27                                      2
28
     Case 2:18-cv-03203-HRH Document 1 Filed 10/08/18 Page 3 of 9




 1      (B) a car dealership selling Honda vehicles in Peoria, AZ

 2     (C) doing business as Arrowhead Honda
 3
        (C) the “employer” of Kopta as defined by 42 U.S.C. §2000e (b) and
 4
 5      42 U.S.C. 12111(5) (A).

 6   8. All events alleged herein occurred within the State of Arizona.
 7
     9. This Court has personal jurisdiction over the parties based upon the
 8
 9      foregoing facts.
10   10.      This Court has subject matter jurisdiction for Plaintiff’s claim
11
        herein because it arises from federal statutes, 28 U.S.C. 1331, and as
12
13      provided by 28 U.S.C. 1343(a) (3,4).
14
     11.      This Court (Phoenix Division) is the proper venue for this action
15
        pursuant to 28 U.S.C. 1391(b) (1, 2).
16
17
                             3. General Fact Allegations
18
19   12.      Defendant Ken Ellegard – Peoria Inc. d/b/a Arrowhead
20
        Honda (“Arrowhead Honda”) employed Kopta as a car salesman
21
22      first employing Kopta from 2006 to 2007 and then hiring Kopta again
23
        in April of 2015, to sell Honda vehicles for its car dealership at 8380
24
        W. Bell Road in Peoria, AZ.
25
26
27                                      3
28
     Case 2:18-cv-03203-HRH Document 1 Filed 10/08/18 Page 4 of 9




 1   13.        Kopta suffers from the diagnosed disabilities of arthritis,

 2      sciatica and bone spurs that limit Kopta’s ability to move freely and
 3
        walk without pain. Kopta underwent multiple surgeries to cut his
 4
 5      Achilles Tendon, remove joints and fuse his toes together on his right

 6      foot.
 7
     14.          Kopta applied for and received a handicapped plate from the
 8
 9      Department of Motor Vehicles to permit him to utilize closer parking to
10      establishments that he enters because of his disabilities that limit his
11
        movement and ability to walk.
12
13   15.        When Kopta arrived for work, Kopta utilized Arrowhead’s
14
        designated handicapped parking space to accommodate his
15
        disabilities. No one at Arrowhead questioned Kopta about his
16
17      utilizing the handicapped parking space until about one year ago in
18
        2017, Anthony Rojas, Sales Manager, began harassing Kopta about
19
        parking in the handicapped parking space.
20
21   16.        Rojas told Kopta not to park in the handicapped parking space.
22
        Kopta reminded Rojas that his handicapped plated entitled him,
23
24
        Kopta, to park in the handicapped parking space. Rojas informed

25      Kopta that is did not matter that Kopta qualified to use the parking
26
        space because Arrowhead’s customers needed to park in the
27                                        4
28
     Case 2:18-cv-03203-HRH Document 1 Filed 10/08/18 Page 5 of 9




 1      handicapped space. It was not true that Arrowhead’s customers

 2      needed the space because Arrowhead utilized the handicapped
 3
        parking space as a place to park dealership cars. Arrowhead failed to
 4
 5      reasonably accommodate Kopta’s disability by permitted sales

 6      managers to park dealership cars in Kopta’s requested handicapped
 7
        parking space.
 8
 9   17.      Sometimes, Kopta parked his car in the handicapped parking
10      space anyway. Arrowhead’s managers, Dave Warren, former
11
        manager, Rich Bethers, and Anthony Rojas would yell at Kopta and
12
13      make Kopta move his car.
14
     18.      Knowing that the law entitled him to park in the handicapped
15
        space, Kopta reported the sales managers to HR Representative,
16
17      Patty Green, who instructed the sales managers not to harass Kopta
18
        about parking his car in the handicapped space.
19
     19.      The sales managers did not make Kopta move his car for about
20
21      six months, but then started harassing Kopta about his lawful use of
22
        the handicapped parking space again. All sales managers told
23
24
        Kopta that Kopta could not park in the handicapped parking space

25      so Kopta reported the sales managers to Kopta’s, General Sales
26
        Manager, Walter Muntz.
27                                      5
28
     Case 2:18-cv-03203-HRH Document 1 Filed 10/08/18 Page 6 of 9




 1   20.      Muntz told Kopta that Kopta could not park in the handicapped

 2      parking space and asked Kopta about his disabilities. Kopta
 3
        declined to reveal his disability to Muntz but remined Muntz that
 4
 5      Kopta possessed a handicapped plate on his vehicle.

 6   21.      Kopta would utilize the handicapped space anyway. When he
 7
        did so, he would move his car to the back parking spaces when
 8
 9      requested to do by a manager.
10   22.      On June 16th, 2018, Muntz fired Kopta without good cause
11
        after Kopta had utilized the handicapped parking space and had been
12
13      asked to move his car to a back parking lot space. The reason Muntz
14
        fired Kopta was because Kopta protested disability discrimination.
15
     23.      Kopta, a good employee, capably performed his job
16
17      throughout his tenure at Arrowhead Honda, performed capably at the
18
        time Muntz fired Kopta and could perform the essential functions of
19
        his job.
20
21   24.      Arrowhead Honda has other employees with handicapped
22
        plates, but Arrowhead refused to honor the law and will not permit
23
24
        those employees to park their vehicles in its designated

25      handicapped parking spaces. Arrowhead Honda permits its non-
26
        disabled managers who do not have handicapped designations on
27                                      6
28
       Case 2:18-cv-03203-HRH Document 1 Filed 10/08/18 Page 7 of 9




 1        their car license plates to park their vehicles in the handicapped

 2        parking spaces.
 3
       25.        Because of Ken Ellegard – Peoria. Inc. d/b/a Arrowhead
 4
 5        Honda’s actions, through Muntz , as described above Kopta was

 6        fired because of his disability and was fired in retaliation for reporting
 7
          disability discrimination. Kopta suffered severe mental anguish and
 8
 9        emotional distress because of Ken Ellegard – Peoria, Inc.’s
10        discrimination against him. Kopta seeks declaratory relief that Ken
11
          Ellegard – Peoria, Inc. d/b/a Arrowhead Honda has violated the
12
13        ADA that prohibits disability discrimination and Title VII that prohibits
14
          retaliation for having reported disability discrimination. Without
15
          equitable intervention by the Court, Kopta will suffer irreparable
16
17        harm.
18
       26.        Kopta timely filed a charge of discrimination with the EEOC
19
          under charge number 540-2018-03786 concerning discrimination
20
21        under then ADA and retaliation as described above. Kopta
22
          received his right to sue on July 12, 2018. See Exhibit 1.
23
24
                              4. Demand for Jury Trial

25        Plaintiff demands a trial by jury pursuant to the Seventh Amendment
26
     to the United States Constitution, and FRCP Rule 38(a, b).
27                                         7
28
       Case 2:18-cv-03203-HRH Document 1 Filed 10/08/18 Page 8 of 9




 1                                 5. Requested Relief

 2
 3   Count 1 - Disability Discrimination in violation of 42 U.S.C. 12112
 4
                1. Compensatory and general damages
 5
 6              2. Punitive damages

 7              3. Injunctive relief including front pay and back pay
 8
                4. Reasonable attorney’s fees
 9
10              5. Taxable costs
11 Count 2 - Failure to Accommodate in violation of the ADA, 42 U.S.C. 12112
12 (5)(A)
              1. Compensatory and general damages
13
14              2. Punitive damages
15
                3. Injunctive relief including front pay and back pay
16
                4. Reasonable attorney’s fees
17
18              5. Taxable costs
19
     Count 3 - Retaliation in violation of ADA, 42 U.S.C. 12203
20
             1. Compensatory and general damages
21
22           2. Punitive damages
23
             3. Injunctive relief including front pay and back pay
24
25           4. Reasonable attorney’s fees

26           5. Taxable costs
27                                         8
28
     Case 2:18-cv-03203-HRH Document 1 Filed 10/08/18 Page 9 of 9




 1
 2
 3
     Respectfully submitted this 8th day of October 2018.
 4
 5
                                            /s/ Elizabeth D. Tate
 6                                          _________________
 7                                          Elizabeth D. Tate
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                      9
28
